     Case 1:19-cv-01753-JPW-JFS Document 104 Filed 11/23/20 Page 1 of 6




                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ASSOCIATES IN MEDICAL                    :   Civil No. 1:19-CV-01753
TOXICOLOGY, P.C. and PHILIP W.           :
MOORE,                                   :
                                         :
            Plaintiffs,                  :
                                         :
            v.                           :
                                         :
EMOGENE RENEA SNYDER, et al.,            :
                                         :
            Defendants.                  :   Judge Jennifer P. Wilson

                                MEMORANDUM

      Before the court is Defendants’ motion to compel mediation and arbitration

arguing that the parties entered into two valid and enforceable memoranda of

understanding (“MOUs”), both of which include an arbitration clause. (Doc. 33.)

For the reasons that follow, the motion to compel mediation and arbitration will be

denied without prejudice.

              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      On October 7, 2019, Plaintiffs Associates in Medical Toxicology, P.C.

(“AMT”) and Philip W. Moore (collectively, “Plaintiffs”) filed a complaint against

Defendants Migliore Treatment Services, LLC (“Migliore”) and Emogene Renea

Snyder (collectively, “Defendants”). (Doc. 1.) Defendants answered the

complaint and filed counterclaims against Plaintiffs on March 11, 2020. (Doc. 26.)

Plaintiffs answered the counterclaims on April 4, 2020. (Doc. 30.)



                                         1
        Case 1:19-cv-01753-JPW-JFS Document 104 Filed 11/23/20 Page 2 of 6




         According to the allegations in the complaint, Plaintiff Moore is the founder

and chief executive officer of AMT, and prior to May 3, 2019, was the medical

director of Migliore. (Doc. 1 ¶ 2.) Defendant Snyder is the founder and chief

executive officer of Migliore, and at all times relevant to this case, was the director

of clinical operations at AMT. (Id. ¶ 4.) Plaintiffs and Defendants entered into at

least two MOUs dated August 23, 2016 and September 9, 2016. (Doc. 34-1 at 2–

10.)1 The MOUs included a one-year term provision. (Id.) Plaintiff Moore and

Defendant Snyder maintained a personal and professional relationship from 2016

to 2019. (Doc. 1 ¶¶ 15–16, 24, 30–31.)

         On June 2, 2020, Defendants filed a motion to compel arbitration and

mediation. (Doc. 33.) Defendants argue that Plaintiffs and Defendants signed a

valid and enforceable arbitration agreement in 2016 and that Plaintiffs’ claims fall

within the scope of their agreement. (Doc. 34.) On June 16, 2020, Plaintiffs filed

a brief in opposition. (Doc. 46.) Defendants filed a reply brief on June 24, 2020.

(Doc. 52.) This motion is now ripe for disposition.

                                         JURISDICTION

         This court has jurisdiction pursuant to 28 U.S.C. § 1331, which allows a

district court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States. Venue is proper under 28


1
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.

                                                 2
     Case 1:19-cv-01753-JPW-JFS Document 104 Filed 11/23/20 Page 3 of 6




U.S.C. § 1391(b) because the events giving rise to the complaint occurred within

the Middle District of Pennsylvania.

                                STANDARD OF REVIEW

      A motion to compel arbitration may be decided under a 12(b)(6) motion to

dismiss standard when “it is apparent, based on the face of a complaint, and

documents relied upon in the complaint, that certain of a party’s claims are subject

to an enforceable arbitration clause.” Medversant Techs., Inc. v. Leverage Health

Solutions, LLC, 114 F. Supp. 3d 290, 295 (E.D. Pa. 2015) (quoting Guidotti v.

Legal Helpers Debt Resolution, LLC, 716 F.3d 746, 776 (3d Cir. 2013)).

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019) (quoting Iqbal, 556 U.S. at 678–79). To determine whether a complaint

survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than


                                            3
     Case 1:19-cv-01753-JPW-JFS Document 104 Filed 11/23/20 Page 4 of 6




conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).

                                    DISCUSSION

      To determine whether arbitration should be compelled, judicial review is

limited to two threshold questions: “(1) whether there is a valid agreement to

arbitrate between parties, and if so, (2) whether the merits-based dispute in

question falls within the scope of that valid agreement.” Flintkote Co. v. Aviva

PLC, 769 F.3d 215, 220 (3d Cir. 2014) (quoting Century Indem. Co. v. Certain

Underwriters at Lloyd’s, London, 584 F.3d 513, 528 (3d Cir. 2009)). Unless both

questions are answered in the affirmative, arbitration will not be compelled.

Medversant Techs., Inc., 114 F. Supp. 3d at 295.

      In this case, the clear language of the MOUs indicates that they expired in

2017. (See Doc. 34-1 at 2–10.) Plaintiffs therefore argue that the arbitration and

mediation clauses expired by the time Plaintiffs’ claims arose and accordingly do

not constitute a valid agreement to arbitrate the present dispute. (Doc. 46 at 7.)

Defendants disagree, arguing that Plaintiffs showed their intent to continue

operating pursuant to the MOUs after 2017 by referencing the MOUs in their

complaint. (Doc. 52 at 5–7.) Defendants assert that this reference is evidence the

MOUs were orally extended beyond the one-year term. (Id. at 4.)


                                          4
     Case 1:19-cv-01753-JPW-JFS Document 104 Filed 11/23/20 Page 5 of 6




      Under Pennsylvania law, a written contract that is not for the sale of goods

may be modified orally, even when the contract provides that modifications may

only be made in writing. Hampden Real Estate, Inc. v. Metro. Mgmt. Group, Inc.,

142 F. App’x 600, 603 (3d Cir. 2005). The modification may be accomplished by

either words or conduct. First Nat’l Bank of Pa. v. Lincoln Nat’l Life Ins. Co., 824

F.2d 277, 280 (3d Cir. 1987) (citing Betterman v. Am. Stores Co., 80 A.2d 66, 71

(Pa. 1951)). An oral modification of a written contract, however, must be proven

by “clear, precise, and convincing evidence.” Hampden Real Estate, Inc., 142 F.

App’x at 603 (quoting Fina v. Fina, 737 A.2d 760, 765 (Pa. Super. Ct. 1999)).

      In this case, Defendants do not demonstrate by “clear, precise, and

convincing evidence” that the parties agreed to extend the terms of the MOUs.

The mere fact that Defendants and Plaintiffs maintained a personal and

professional relationship, without additional evidence, does not prove that they

intended that relationship to continue to function under the MOUs. Accordingly,

given the language of the contract and the lack of evidence showing an oral

modification of the contract, the court will deny the motion to compel without

prejudice to Defendants’ right to renew their motion to compel arbitration at the

summary judgment stage. See MZM Constr. Co., Inc. v. N.J. Bldg. Laborers

Statewide Benefit Funds, 974 F.3d 386, 406 (3d Cir. 2020) (holding that a motion




                                         5
     Case 1:19-cv-01753-JPW-JFS Document 104 Filed 11/23/20 Page 6 of 6




to compel arbitration may be raised at the summary judgment stage where it cannot

be resolved at the motion to dismiss stage).

                                   CONCLUSION

      For the reasons stated herein, Defendants’ motion to compel is denied

without prejudice. An appropriate order will issue.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania


Dated: November 23, 2020




                                          6
